DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Chen (US 2013/0284982) in view of Biler (US 2012/0147528), and further in view of Masahiro’782 (US 2010/0252782), and further in view of Gander (USPN 3,951,893).

	Regarding claims 1, 4-9 and 14, Chen teaches a conductive coating composition
comprising a conductive polymer doped with a polyanion as PEDOT:PSS (i.e. poly(3,4-

negatively charged functional group)[0018], and including CLEVIOS PH 1000 (i.e. in the form of an aqueous dispersion) [0020] which the examiner notes is identical to that used by Applicant (see Spec., all worked Examples 1-5), a solvent including polar solvents (i.e. secondary dopant) such as N-methylpyrrolidone, dimethylformamide, and dimethylsulfoxide, and mixtures thereof [0029], a crosslinking agent [0031], and a surfactant [0034]. The coating is applied to various electronic products (i.e. substrates) (abstract).

	Chen teaches the inclusion of a non-conductive organic polymer selected from polyesters, epoxy resins, polyurethanes, silicone resins etc., used as a binder for the purpose of dispersing uniformly the conductive polymer [0021], but does not expressly teach a flexibility enhancer comprising a material from the list as recited in claim 1.

	Biler is in the related field of dispersions of conductive polythiophene polymers and coatings thereof (abstract), such as those of 3,4-ethylenedioxithiphene [0027]. Specifically, Biler teaches the dispersion comprising binders such as polyvinyl alcohols, polyvinylpyrrolidone, polyacrylic acid esters, polyethers, polyesters, polyurethanes, epoxide resins, and silicone resins [0041]. The binder materials are equivalently disclosed.

	Chen and Biler are both in related fields concerning conductive coatings and employing
overlapping materials. It would have been obvious to one skilled in the art to exchange the binder of Chen with that of Biler, including those which comprise polyvinyl alcohol and/or polyvinylpyrrolidone, as such materials are art recognized equivalents used for the same purpose 

	Further, while Chen does teach examples of crosslinking agents (Chen, [0031]), Chen does not expressly teach a crosslinking agent from the list as recited.

	Masahrio'036 is in the related field of conductive polymer coatings comprising a conductive polymer and polyanion (abstract), such as PEDOT-PSS ([0205], Examples 1-6). Masahiro’782 teaches the inclusion of a polyfunctional compound [0113] for providing crosslinking between the conductive polymer and polyanion thus improving electrical conductivity and coating film strength [0131, 0134], where the polyfunctional compound may be a polyfunctional acrylic compound, which crosslinks the composition [0131-0135]. 

	While Masahrio'036 does not specifically disclose 3-trimethoxysilyl propyl methacrylate or 3-trimethoxysilyl propyl acrylate as the polyfunctional acrylic crosslinker, Gander discloses 3-trimethoxysilyl propyl methacrylate as a suitable crosslinker for a film-forming coating (col. 5, lines 37-46).

	Chen, Masahiro’782 and Gander are all in related fields concerning polymeric coatings. It would have been obvious to one skilled in the art to modify the composition of Chen to comprise an acrylic polyfunctional compound as taught by Masahrio’782, such as the 3-trimethoxysilyl propyl methacrylate crosslinking agent taught by Gander, for the purpose of improving electrical conductivity and coating film strength via additional crosslinking as taught 

	Regarding claim 2, Modified Chen does not expressly teach the electrical resistance of the coating to increase by no greater than 50% after 600 flexing cycles when the coating is applied to a substrate having an outer Ditmer of 0.25 inches and each cycle comprises flexing the coated substrate about a bend radius of 1.25 inches. In this respect, however, as the coating of modified Chen is identical to that as claimed, it would be expected to have the same electrical resistance after the flexing cycles as recited, absent an objective contrary showing. When the claimed and prior art products are identical or substantially identical in structure or composition, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).

	Regarding claim 3, Chen is silent with regards to the inclusion of a conductive filler.

	Masahiro’ 782, however, teaches carbon black comprised in an amount to lower contact resistance but not reduce transparency, being in the amount of from 0.01 wt.% to 10 wt.% (i.e. overlapping with sufficient to reduce contact resistance but no more than about 25 wt.%) [0080]. The examiner notes, a prima facie case of obviousness exists where the claimed 

	It would have been obvious to one skilled in the art to modify the composition of Chen to further comprise a conductive filler of carbon black, in the amounts as taught by Masahiro’782, for the purpose of lowering contact resistance but not reducing transparency (Masahiro, “782, [O080]).

	Regarding claim 11, Chen teaches ionic and nonionic surfactants [0034], but does not
expressly teach dodecylbenzenesulfonic acid nor sodium dodecyl sulfate.

	Masahiro’ 782 is in the related field of conductive polymer coatings (abstract), such as those of poly(3,4 ethylenedioxythiophene) [0043]. In particular, Masahiro’782 teaches the addition of carbon black in the amount of from 0.01 to 10 wt.% (i.e. sufficient to reduce contact resistant and no more than about 25%) for reducing contact resistance without decreasing transparency [0080]. Further, sodium dodecyl sulfate is preferred for improving dispersability of the carbon black [0081, 0084].

	It would have been obvious to one skilled in the art to modify the coating of Chen to further comprise carbon black and sodium dodecyl sulfate as a surfactant, as taught by Masahrio’782, for the purpose of reducing contact resistance and improving dispersability of the carbon black (Masahiro, [0080, 0081, 0084)).


	
	Regarding claim 12, Chen does not expressly teach the coating comprising monomer additives from the list recited.

	Masahiro’ 782 teaches the inclusion of a polyfunctional acrylic compound [0113] for providing crosslinking between the conductive polymer and polyanion thus improving electrical conductivity and coating film strength [0134]. Examples of polyfunctional acrylic monomers include one or more methacrylate monomers [0135].

	It would have been obvious to one skilled in the art to modify the composition of Chen to comprise one or more methacrylate monomers as taught by Masahiro’782 for the purpose of improving electrical conductivity and coating film strength (Masahiro’782, [0134)]).

	Regarding claim 13, Chen teaches the coating comprising benzotriazoles [0035].

	Regarding claim 16, Chen teaches the crosslinking agent (Chen, [0031]) in an amount of from 0 wt.% to 60 wt.% (i.e. overlapping with 0.1% to 10%) (Chen, [0032]) and the surfactant from 0 wt.% to 15 wt.%) (i.e. overlapping with 0.01% to 5%) (Chen, [0034]).

	While Chen teaches the solvent component being from 80 wt.%-99.5 wt.% (Chen, [0030]) and thus does not teach the rang of the secondary doping agent as claimed, the examiner .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (USPN
7,013,182), and in view of Chen (US 2013/0284982), in view of Biler (US 2012/0147528), in view of Masahiro’782 (US 2010/0252782), and further in view of Gander (USPN 3,951,893).

	Regarding claim 15, Krishnan teaches a lead comprising an electrode (abstract) which is clearly seen to be cylindrical (Fig. 3). The electrode 14 (i.e. cylindrical tube electrode) comprises an uninsulated, helically wound shocking coil 20 covered by a pliable, electrically conductive sheath 22 (i.e. cylindrical tube) (col. 2, lines 41-45, Fig. 3). The sheath 22 is taught to be tubular (i.e. cylindrical tube comprising an inner lumen and an outer surface) (col. 2, lines 45-

	Krishnan, however, does not teach the conductive coating to comprise the electrically
conductive polymeric coating of claim 15.

	Chen is in the related field of electrically conductive coatings for electrodes (abstract).
Specifically, Chen teaches a conductive coating composition comprising a conductive polymer doped with a polyanion as PEDOT:PSS (i.e. poly(3,4-ethylenedioxythiphene and a primary counterion comprising one or more repeat units having a negatively charged functional group)[0018], and including CLEVIOS PH 1000 (i.e. in the form of an aqueous dispersion) [0020] which the examiner notes is identical to that used by Applicant (see Spec., all worked Examples 1-5), a solvent including polar solvents (i.e. secondary dopant) such as N-methylpyrrolidone, dimethylformamide, and dimethylsulfoxide, and
mixtures thereof [0029], a crosslinking agent [0031], and a surfactant [0034].

	Chen teaches the inclusion of a non-conductive organic polymer selected from polyesters, epoxy resins, polyurethanes, silicone resins etc., used as a binder for the purpose of dispersing uniformly the conductive polymer [0021], but does not expressly teach a flexibility enhancer comprising a material from the list as recited in claim 1.



	Chen and Biler are both in related fields concerning conductive coatings and employing
overlapping materials. It would have been obvious to one skilled in the art to exchange the binder of Chen with that of Biler, including those which comprise polyvinyl alcohol, as such materials are art recognized equivalents used for the same purpose (e.g. as binders), and thus establishes a prima facie case of obviousness (MPEP 2144.06 II).

	Further, Chen does not expressly teach the crosslinking agent from the list as recited.

	Masahiro’ 782 teaches the inclusion of a polyfunctional compound [0113] for providing crosslinking between the conductive polymer and polyanion thus improving electrical conductivity and coating film strength [0131, 0134], where the polyfunctional compound may be a polyfunctional acrylic compound, which crosslinks the composition [0131-0135]. 

	While Masahrio'036 does not specifically disclose 3-trimethoxysilyl propyl methacrylate or 3-trimethoxysilyl propyl acrylate as the polyfunctional acrylic crosslinker, Gander discloses 3-trimethoxysilyl propyl methacrylate as a suitable crosslinker for a film-forming coating (col. 5, lines 37-46).


	Krishnan and modified Chen are both in related fields of electrodes. It would have been obvious to one skilled in the art to modify the electrode of Krishnan to comprise the electrically conductive coating of modified Chen for the purpose of being suitable for electrodes, providing low surface resistivity, and shielding from electromagnetic interference (Chen, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782